DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/13/2022 as a Request for Continued Examination. 
In the filed response, Claim 1 has been amended, where Claim 1 is an independent claim. 
Accordingly, Claims 1-18 have been examined and are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.


Response to Arguments
2.	Applicant’s arguments with respect to Claim 1 have been carefully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
3.	Applicant argues (pg. 9 of remarks) that the cited art fails to disclose one or more of the features of Claim 1. Applicant, for example, notes “Kortum and Nguyen individually and collectively at least fail to disclose determining, from the user viewing behavior data, a plurality of spatial locations, in the video image and other video images of the video clip, to which a plurality of foveal visions of the plurality of content viewers is directed; identifying, based on the plurality of spatial locations in the video image and the other images of the video clip, one or more unique spatial paths represented in the video clip; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video image”.   Applicant further argues (pgs. 9-13 of remarks) that the art of record do not address the additional features of the dependent claims.
4.	Applicant’s remarks are acknowledged, however, the Examiner respectfully disagrees for the following reasons. With respect to the foregoing limitation, Kortum teaches viewers watching different scenes, with each scene consisting of a different number images (¶0013). A portion of  the scenes viewed by viewer(s) is referred to as the “view locations” (¶0016-0017), which are construed to be analogous to the claimed “spatial locations”.  Kortum’s foveation zones are determined based on both scene type (e.g. a high action scene) and objects (e.g. moving objects or people) in the scene (¶0018-0019). If, for example, a viewer is watching a scene with a moving object, such as a person running, then it stands to reason the object will be in the viewer’s “view location” for each image. In other words, the object’s path of motion can be traced out in time from one image to the next within the scene. As such, the Examiner respectfully submits that given the BRI of the aforementioned limitation, a moving object’s path of motion in an image sequence can be considered a unique spatial path of that object. It seems this can apply to any object(s) within a scene (¶0019). Another example may be a scene of two people fighting, where the corresponding view locations in each image of said scene can collectively form a unique spatial path, i.e. a continuity of view locations over all of the images of that scene. Although Kortum does not explicitly disclose “using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video image” as now claimed, the Examiner respectfully submits that Kortum’s determined foveation zones (e.g. ¶0018-0020) can represent regions of interest (ROI). Via Kortum’s methods, it can be determined that a scene has for e.g. two foveation zones (¶0020); hence, Kortum and Nguyen either alone or in combination disclose and/or suggest the limitation “determining, from the user viewing behavior data, a plurality of spatial locations, in the video image and other video images of the video clip, to which a plurality of foveal visions of the plurality of content viewers is directed; identifying, based on the plurality of spatial locations in the video image and the other images of the video clip, one or more unique spatial paths represented in the video clip; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video image”  as recited in amended Claim 1. 
5.	To further supplement the teachings of both Kortum and Nguyen, new prior art Rose et al. US 2020/0234432 A1 is brought in to help further disclose determining a ROI in a video clip by tracking the gaze of viewers (¶0084). In the current office action, Rose replaces Seshadrinathan.  In other words in Rose, it appears the tracked gaze of a viewer for each image of said video clip would collectively form a unique spatial path that can help determine the ROI. Please see Office Action below for details. 
6.	The Examiner further respectfully submits that a “unique spatial path” as claimed can also be interpreted as a smooth pursuit in which a person’s eye moves in a smooth continuous trajectory following an object in motion. This trajectory or gaze path can also be construed as the “unique spatial path” across a video clip. Support for this interpretation can be found in the work of Thorn et al. US 2017/0109587 A1 (PTO 892). See for e.g. ¶0008 and Fig. 3.
7.	The Examiner is amendable to an interview to help move the application forward. Please see the conclusion to this office action for scheduling an interview.
8.	In light of the foregoing, Claims 1-18 have been examined and are pending.


Double Patenting
9.	As noted in the Examiner’s responses above, the double patenting rejection remains applicable.  Claims 1-18 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 15-17, and 20-23 of US Patent No. 10,979,721 B2 in view of Kortum et al. US 2003.0194141 A1, hereinafter referred to as 721 and Kortum, respectively, where Kortum discloses the amended limitation “identifying, based on the plurality of spatial locations in the video image and the other images of the video clip, one or more unique spatial paths represented in the video clip; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video image”, given its BRI. Please refer to pgs. 3-14 of the first office action for details.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kortum et al. (US 2003/0194141 A1), in view of Nguyen et al. (US 2017/0236252 A1), and in further view of Rose et al. US 2020/0234432 A1, hereinafter referred to as Kortum, Nguyen, and Rose, respectively.
Regarding claim 1, Kortum discloses “A method for determining regions of interest (ROIs) in video images, comprising: generating user viewing behavior data while rendering a video clip including a video image in a plurality of viewports of a plurality of content viewers [See ¶0015-0017 with respect to using eye tracking devices for sensing where viewers are viewing different scenes of an image sequence, i.e. a plurality of viewports. Reference Fig. 2], wherein each content viewer in the plurality of content viewers views the video clip including the video image through a respective viewport in the plurality of viewports [Same as above, where the plurality of viewers view the different scenes in the image sequence at different view locations. This is understood as a plurality of viewports]; determining, from the user viewing behavior data, a plurality of spatial locations, in the video image and other video images of the video clip, to which a plurality of foveal visions of the plurality of content viewers is directed [See ¶0015-0017 regarding data from eye-tracking devices (i.e. user viewing behavior data) which help determine view locations of the viewers for scenes of said image sequence, i.e. where viewer’s views are directed. Please note that scenes contain a  plurality of images (¶0013). Foveation zones can be subsequently determined for each scene based on clusters of view locations]; identifying, based on the plurality of spatial locations in the video image and the other images of the video clip [Based on the determined view locations of viewers that correspond to the images of a scene – same citations above], one or more unique spatial paths represented in the video clip; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video clip [Given the BRI of the aforementioned limitation, see ¶0018-0019 with respect to for e.g. a moving object in a scene, where its path of motion across the images in time can be considered a unique spatial path of that object. Please see Examiner’s response #4 for further details. Also see Rose below for added support]; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video image; [Kortum’s determined foveation zones (e.g. ¶0018-0020) can be construed as representing regions of interest (ROI). For example, it can be determined that a scene has for e.g. two foveation zones (¶0020) in a scene. Also see Rose below for added support];
encoding two or more image portions in the two or more ROIs of the video image [Compressor compresses scenes of said image sequence (¶0027) based on probabilities of a viewer viewing a corresponding portion of a scene for each foveation zone (¶0022). For e.g. there can be two foveation zones, i.e. a person and a dog (¶0019). Both get compressed with different half-resolution constants. Also see Fig. 5 where two foveation zones are centered at ‘X’ and ‘A’ (2 ROIs)] and one or more other image portions outside the two or more ROIs of the video image into a video stream [In Fig. 5., the other letters are outside the two foveation zones. See Nguyen below for further support]; wherein the two or more image portions are non-overlapping with the one or more other image portions [Per Fig. 5, letters ‘A’ and ‘X’ do not overlap with the other letters of the image. See Nguyen below for further support]; wherein the two or more image portions in the two or more ROIs of the video image are encoded in the video stream at spatiotemporal resolutions higher than other spatiotemporal resolutions at which the one or more other image portions outside the two or more ROIs of the video image are encoded in the video stream [Foveation zones centered on letters ‘A’ and ‘X’ are at higher resolutions than the other letters outside the zones. See Fig. 5 and associated text. Note Kortum’s compression methodology in Fig. 1. See Nguyen below for further support]; transmitting, to a streaming client device, the video stream.  [Fig. 1 element 54 shows transmitting compressed version of image sequence based on method employed] Although Kortum’s teachings are found to disclose the foregoing limitation, Nguyen from the same or similar field of endeavor is brought in to provide additional support regarding the rendering of foveated video (abstract).  Specifically, “encoding two or more image portions in the two or more ROIs of the video image and one or more other image portions outside the two or more ROIs of the video image into a video stream [See for e.g. ¶0107 where portions of the video frame in the regions of interest have relatively high pixel fidelity/resolution and regions outside the regions of interest have a relatively low pixel fidelity/resolution. As to encoding, see for example ¶0073-0074 and 0082 for support] wherein the two or more image portions are non-overlapping with the one or more other image portions [See for e.g. Figs. 4 and 7D where different regions of an image having different qualities are shown. These regions also appear to be non-overlapping]; wherein the two or more image portions in the two or more ROIs of the video image are encoded in the video stream at spatiotemporal resolutions higher than other spatiotemporal resolutions at which the one or more other image portions outside the two or more ROIs of the video image are encoded in the video stream [See ¶0107 regarding the different regions having different fidelities/resolutions. For e.g., portions of the video frame in the regions of interest have relatively high pixel fidelity/resolution and regions outside the regions of interest have a relatively low pixel fidelity/resolution.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kortum for performing multi-point predictive foveation, to add the teachings of Nguyen to provide techniques for foveated rendering of regions of interest in an image at high pixel resolution while reducing the pixel resolution of the remaining portions of said image which means less data is transmitted by an encoder and further, decoding performance can be improved (¶0057).  In light of the specification (e.g. ¶0065), the BRI of “unique spatial paths” in the amended limitation “identifying…one or more unique spatial paths represented in the video clip; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video clip” (Emphasis added), is understood to mean, tracking/watching a person(s) or a moving object in a video scene, for example. in the video clip, where the changing position of the object in each frame traces out a spatial path or trajectory. Although Kortum’s teachings are found to disclose and/or suggest this feature above, Rose from the same or similar field of endeavor is brought in to provide additional support for “identifying, based on the plurality of spatial locations in the video image and the other images of the video clip [See for e.g. ¶0084 with respect to the gaze of viewers which are directed to a spatial location(s) on an image(s) of a video clip], one or more unique spatial paths represented in the video clip [By tracking the gaze of the viewers watching the video clip, the spatial locations defined by the fixation points for each video frame can be understood as forming a unique spatial path where the path connects all of the fixation points (gaze coordinates) overall all images of the video clip]; using the one or more unique spatial paths represented in the video clip to identify at least one of two or more ROIs in the video clip” [¶0084 further addresses determining objects of interest in each video clip by tracking the gaze of the viewers in order to find the ROI or center of interest (COI)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Kortum for performing multi-point predictive foveation, and Nguyen for providing techniques for foveated rendering of a ROI in an image, to add the teachings of  Rose to provide techniques for using a content guide for viewing images to help direct viewers to a region of interest in the video, thus aiding individuals with vision deficits or attention disorders (e.g. abstract). 
Regarding claim 3,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kortum further discloses  “further comprising: D16088US02 (60175-0486)- 38 -classifying the plurality of foveal visions of the plurality of content viewers into two or more foveal vision clusters [¶0017 where foveation zones are based on clusters of view locations of the viewers]; identifying the two or more ROIs from the two or more foveal vision clusters.”  [¶0018 shows different scene types and objects (i.e. ROIs) can be determined in the scene from the foveation zones. See Fig. 1 and associated text regarding different objects in the foveation zones]
Regarding claim 15,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kortum further discloses “An apparatus performing the method as recited in Claim 1.” [See the hardware of Kortum’s system in Fig. 2 for performing multi-point predictive foveation]  
Regarding claim 16,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kortum further discloses “A system performing the method as recited in Claim 1.” [Note the system in Fig. 2 for performing multi-point predictive foveation]  
 Regarding claim 17,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kortum further discloses “A non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors causes performance of the method recited in Claim 1.” [See ¶0032 for support]  
Regarding claim 18,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kortum further discloses “A computing device comprising one or more processors and one or more non- transitory storage media, storing a set of instructions, which when executed by one or more processors cause performance of the method recited in Claim 1.” [See ¶0032 for support] 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kortum, in view of Nguyen, in further view of  Rose, and in further view of Gopalan R. “Exploiting Region of Interest for Improved Video Coding”, Thesis, Ohio State University, 2009, hereinafter referred to as Gopalan.
Regarding claim 2, Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although Kortum and Nguyen disclose compression by foveation, Kortum, Nguyen, and Rose do not explicitly teach employing the metric PSNR for compression, i.e., “compressing pixel values, of the video image, in the two or more image portions in the two or more ROIs with first peak-signal-noise-ratios (PSNRs); compressing pixel values, of the video image, in the one or more other image portions outside the two or more ROIs with second PSNRs lower than the first PSNRs.” Gopalan however from the same or similar field of endeavor discloses the foregoing. [Gopalan (see pg. 4) reveals allocating more bits to the ROI over the background during coding operations of a video sequence. Moreover, ROI pre-processing steps are conducted using objective metrics such as PNSR and bit rate; hence, it stands to reason that if more bits are used for the ROI, the PNSR will be higher than that for the background.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Kortum, Nguyen, and Rose for foveated video to add the teachings of Gopalan as above to provide methods for region of interest tracking and video preprocessing so as to ensure higher quality to the regions of interest over the background (Gopalan - abstract). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kortum, in view of Nguyen, in further view of Rose, and in further view of Santella A. “Robust Clustering of Eye Movement Recordings for Quantification of Visual Interest”, ACM 2004, hereinafter referred to as Santella.
Regarding claim 4,  Kortum, Nguyen, and Rose teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.  Kortum, Nguyen, and Rose however do not teach “wherein the two or more ROIs include at least one ROI predicted based on one or more of: artificial intelligence methods, machine learning methods, k- NN classification algorithms, k-means clustering algorithms, linear discriminant analyses (LDAs), nearest centroid classifiers, nearest prototype classifiers, or Rochhio classifiers.” On the other hand, Santella from the same or similar field of endeavor is found to disclose the above features. [See Santella (abstract) where visual point of regard measurements are clustered into gazes and ROIs using a mean-shift procedure. Santella further shows using K-means clustering methods based on other works. See for e.g., pg. 28 with respect to Latimer (1988). This is also addressed later in Santella] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques disclosed by Kortum, Nguyen, and Rose to add the teachings of Santella as above to provide an automatic and data driven method for characterizing the location and extent of a viewer’s interest in terms of eye movement recordings, in order to inform a range of investigations in image and scene viewing (abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kortum, in view of Nguyen, in further view of Rose, and in further view of Lee J-S. “Efficient Video Coding in H.264/AVC by using Audio-Visual Information”, IEEE 2009, hereinafter referred to as Lee.
Regarding claim 5, Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kortum, Nguyen, and Rose however do not teach “further comprising: determining one or more spatial locations, represented in the one or more first video images, of sound sources, in spatial audio to be concurrently rendered with the one or more first video images; determining at least one of the one or more ROIs based in part on the one or more spatial locations of the sound sources in the spatial audio.  Lee on the other hand from the same or similar field of endeavor discloses the foregoing. [Lee discloses using audio sources in a video sequence to facilitate identifying where an observer’s attention is focused. This helps to determine the level of quality in ROI coding (e.g., see abstract and conclusion – Sect. V)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kortum, Nguyen, and Roseto add the teachings of Lee as above to provide an efficient video coding method that utilizes audio-visual information based on observations that sound-emitting regions in a video sequence draw the attention of an observer. Advantageously, the foregoing allows for encoding different regions in a scene with different quality where regions far from the sound source are coded with lesser quality (Lee - abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kortum, in view of Nguyen, in further view of Rose, and in further view of Nystrom et al. “Deriving and evaluating eye-tracking controlled volumes of interest for variable-resolution video compression”, J. Electronic Imaging 16(1), 013006 (Jan-Mar 2007), hereinafter referred to as Nystrom.
Regarding claim 6,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kortum is further found to disclose “wherein the plurality of image locations is identified based on first viewing behavior data that comprise the plurality of foveal visions of the plurality of content viewers;” [See ¶0015-0017 of Kortum with respect to using eye tracking devices for sensing where viewers are viewing different scenes of an image sequence, i.e. a plurality of viewports. Reference Fig. 2] However, Kortum, Nguyen, and Rose do not teach the remaining limitation of claim 6. Nyström on the other hand from the same or similar field of endeavor is found to disclose the features of claim 6. Specifically, “wherein the first viewing behavior data are collected from the plurality of content viewers up to a first time point [Nyström discloses (Sect. 2 ‘Data Collection’, pg. 2) collecting eye movement data during test sessions, where each session commenced with calibration followed by temporal synchronization. Each session can be reasonably construed as collecting data during that session, i.e., up to a given time. Also refer to pg. 6 Sect. 5.2 ‘Procedure’ regarding subjects watching three different 8-s video clips which is construed as said test session.]; further comprising: collecting second viewing behavior data that comprise a second plurality of foveal visions of a second plurality of content viewers, wherein the second viewing behavior data are at least partly collected from the plurality of content viewers after the first time point [Same as above, where each test session of Nyström can be reasonably viewed as collecting eye movement data during a given time period. For example a 2nd session would follow the 1st session from which a 2nd set of eye movement data is collected]; determining a second plurality of spatial locations, in the one or more video images, to which the second plurality of foveal visions of the plurality of content viewers is directed [Nyström’s methods as outlined in Sects. 3.1-3.2 can identify the ROIs based on the determined gaze density function (GDF) which serves as a likelihood estimation of where future viewers will direct their gazes (i.e., spatial locations)]; identifying, based on the second plurality of spatial locations in the one or more video images, one or more second regions of interest (ROIs) in the one or more video images.” [Same as above where the GDF contains information relative to where the ROIs are located in the scenes of the video. Also reference the intra frame ROI function (Eq. 6 on pg. 3) formed by the combined normalized GDFs (Fig. 2).] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques disclosed by Kortum, Nguyen, and Rose to add the teachings of Nyström as above to provide an off-line foveation technique using derived VOI shapes to help improve the performance of current state of the art video compression technology having reported bit savings between 30-54% prior to encoding with H.264 (Nyström – abstract).
Claim 7-11 is rejected under 35 U.S.C. 103 as being unpatentable over Kortum, in view of Nguyen, in further view of Rose, and in further view of Johannesson E. “An eye-tracking based approach to gaze prediction using low-level features ”Master’s Thesis Spring 2005, Dept. of Cognitive Science, Lund University, Sweden, hereinafter referred to as Johannesson. 
Regarding claim 7,  Kortum, Nguyen, and Rose teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kortum, Nguyen, and Rose however do not teach the limitation of claim 7.  Johannesson on the other hand from the same or similar field of endeavor is found to disclose the features of claim 7, i.e. “further comprising: determining a set of user perceivable characteristics in connection with the video image [Johannesson reveals collecting eye-tracking data of subjects (pg. 19 top paragraph) while watching a video sequence. Said data of one subject can be viewed as a first set of user perceivable characteristics. Here the video image could be from video sequence A (pg. 16 – Table 1)]; D16088US02 (60175-0486)- 39 -determining a set of second user perceivable characteristics in connection with a second video image [same as above, where a second or even a third subject can provide second or third sets of user perceivable characteristics, respectively, while watching the video  sequence. Here the video image could be from video sequence B (pg. 17 – Table 2)]; based on the set of user perceivable characteristics and the second set of user perceivable characteristics, predicting a second ROI, in the second video image, that have one or more second perceivable characteristics correlating with one or more user perceivable characteristics of an ROI in the video image.” [Johannesson’s prediction model (Fig. 2) can predict where a subject may likely look while watching a video sequence, i.e., a predicted gaze point is a predicted ROI in an image. This is found in the prediction map outputted from the model based on previously determined feature density maps that link gaze points with feature values in an image(s). See at the top of pg. 12 (lines 1-9).] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques disclosed by Kortum, Nguyen, and Rose to add the teachings of Johannesson as above which relies on a gaze prediction model for performing predicted foveation that provides a cost-efficient way of improved digital video compression (pg. 6, 3rd paragraph).
Regarding claim 8,  Kortum, Nguyen, Rose and Johannesson teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Kortum, Nguyen, and Rose however do not teach the limitation of claim 8.  Johannesson on the other hand from the same or similar field of endeavor is found to disclose the features of claim 8, i.e. “wherein the second ROI in the second video image is identified from the one or more user perceivable characteristics before user viewing behavior data have been collected from the second video image.” the 2-D probability map (i.e., prediction map) outputted from Johannesson’s model yields the likelihood of a gaze in different regions of the video frames See at the top of pg. 12 (lines 1-9). This map is generated prior to measured gaze point information from subjects viewing a video sequence. This is subsequently performed to validate the model results. See Sect. 5.2 (pg. 36) where the prediction maps are validated against eye-tracking data of the subjects] The motivation for combining Kortum, Nguyen, Rose and Johannesson has been discussed in connection with claim 7, above. 
Regarding claim 9,  Kortum, Nguyen, Rose and Johannesson teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Kortum, Nguyen, and Rose however do not teach the limitation of claim 9.  Johannesson on the other hand from the same or similar field of endeavor is found to disclose the features of claim 9, i.e. “wherein the second ROI in the second video image is identified from the one or more user perceivable characteristics after at least a part of user viewing behavior data has been collected from the second video image.”  [Johannesson discloses after obtaining eye-tracking data for a plurality of users watching a video sequence (i.e., user viewing behavior data), this is used by the model (Fig. 2) to predict gaze points/ROIs in other images of a video sequence (Sect. 5.1, at the top of pg. 35)] The motivation for combining Kortum, Nguyen, Rose and Johannesson has been discussed in connection with claim 7, above. 
Regarding claim 10,  Kortum, Nguyen, Rose and Johannesson teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Kortum, Nguyen, and Rose however do not teach the limitation of claim 10.  Johannesson on the other hand from the same or similar field of endeavor is found to disclose the features of claim 10, i.e. “wherein the one or more user perceivable characteristics comprise at least one of: one or more visual characteristics, one or more audio characteristics, or one or more non-visual non-audio user perceptible characteristics.”  [Johannesson reveals tracking eye movements of test subjects where gaze coordinates are collected and processed (top paragraph of pg. 19) to determine the feature density maps (last two paragraphs on pg. 28). Said gaze coordinates can be viewed as visual characteristics to facilitate gaze prediction of low-level features in images] The motivation for combining Kortum, Nguyen, Rose and Johannesson has been discussed in connection with claim 7, above. 
Regarding claim 11,  Kortum, Nguyen, Rose and Johannesson teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Kortum, Nguyen, and Rose however do not teach the limitation of claim 11.    Johannesson on the other hand from the same or similar field of endeavor is found to disclose the features of claim 11, i.e. “wherein the video image is in a first video clip, and wherein the second video image is in a second different video clip. [See the two video sequences (A and B) taught by Johannesson as found for e.g., on pgs. 16 (Table 1) and 17 (Table 2).] The motivation for combining Kortum, Nguyen, Rose and Johannesson has been discussed in connection with claim 7, above. 


Allowable Subject Matter
11.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
12. (Original) The method of Claim 7, wherein objective metrics of computer vision for the video image is different from those for the second video image.  
13. (Original) The method of Claim 12, wherein the objective metrics of computer vision comprise one or more of: luminance characteristics, luminance distributions, chrominance characteristics, chrominance distributions, or spatial resolutions.  
14. (Original) The method of Claim 7, further comprising: correlating a sound source, in spatial audio for the video image, to a ROI in the two or more ROIs of the video image; determining one or more second sound sources in second spatial audio for the second 5Docket No. D16088US02 (60175-0486) video image; predicting at least one of the one or more ROIs in the second video image, based at least in part on one or more spatial locations of the one or more second sound sources in the second video image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486